Citation Nr: 1445589	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

The Veteran contends, in effect, that he has additional right shoulder disability as a result of negligently performed surgery by VA.  The Veteran has also repeatedly asserted that he cannot return to his prior professions as a barber or a painter due to his right shoulder disability.  He has provided a medical statement supporting this inability to return to prior work, and he has contended that he is thus unemployable.  

In August 2014 the Veteran testified that the rotator cuff repair surgery on his right shoulder in May 2008 was performed by an inexperienced physician doing his residency with VA at the time, that the procedure took too long, and that he was subsequently told by a private physician that his shoulder required additional repair.  The Veteran testified that he saw an outside specialist, Dr. G., who six months later performed arthroscopic surgery on the same shoulder.  The Veteran contended that the VA resident who performed the initial surgery in May 2008 was not qualified to do so, particularly given the severity of the tear that they were trying to repair.  

The Veteran underwent a second surgery performed privately in October 2008 due to his continued difficulties with the shoulder following the first surgery.  

The Veteran testified that he saw a specialist, Dr. J., in 2009, for a third surgery, but that when the specialist filed with VA for approval of the private surgery VA denied the surgery due to lack of funds.  The proposed surgery was a tendon transfer grafting procedure.  

The Veteran also testified that when he was to undergo his third right shoulder surgery, his second for the shoulder at a VA facility, he was told by VA that he was to undergo the tendon transfer grafting procedure recommended by Dr. J., but this was not done during that August 2009 VA surgery.  He testified that following this surgery he again saw a private specialist, who commented that his shoulder was a mess.
 
The Veteran has thus contended, in effect, that his right shoulder disability has been made worse, with additional loss of function, by negligence of VA, either through inappropriate surgical treatments or surgeries that were improperly performed.  He additionally contends, in effect, that he was not adequately informed and was misled as to the nature of the most recent VA surgery in August 2009, in that he was told that it was to be a grafting procedure but a graft was not done, and hence he was not afforded the opportunity to provide informed consent for the procedure that was performed.  Informed consent for a VA medical procedure must be in substantial compliance with the governing regulation, 38 C.F.R. § 17.32(c) and (d) (2013).

The record contains a March 2010 letter from F.M.B., M.D., a surgeon at the VA Medical Center (VAMC) in Asheville, North Carolina.  (See VBMS record erroneously titled "Medical Treatment Record - Non-Governmental Facility" with a VBMS receipt date of 05/24/2010.)  In the letter, F.M.B. stated that he did not find anything improper in the care afforded the Veteran in the course of surgery, for which surgery on May 7, 2008, he assisted orthopedic residents in performing the procedures.  F.M.B. also commented on the Veteran's pain tolerance as being "quite low."  He noted that the Veteran made good post-operative progress including physical therapy, but that approximately eight weeks after the surgery the Veteran slipped in the shower and again injured the right shoulder.  An MRI in August 2008 revealed a re-tear of the supraspinatus tendon with retraction as well as an under surface partial tear of the infraspinatus tendon.  F.M.B. opined that it was more likely than not that these re-tears were the result of the Veteran's fall in the shower.  F.M.B. noted the Veteran's subsequent two surgeries, and expressed a belief that the initial surgery was performed "competently without complications," but that further tears resulted from the Veteran's re-injury of the shoulder in August 2008, and the Veteran now has complications despite the two additional surgeries, which will likely lead to the Veteran requiring, "a reverse shoulder prosthesis implantation."  

VA surgeon F.M.B. cannot reasonably be considered impartial in his opinion since he participated in the initial surgery in May 2008.  Thus, a further examination and opinion are required by a physician who has not participated in the Veteran's care, to address medial questions presented in this case.  

There is a peer-review assessment by an orthopedic surgeon in March 2010 purportedly for purposes of addressing a tort claim.  (See VMBS record erroneously titled "Medical Treatment record - Non-Government Facility" with a VBMS receipt date of 03/17/2010.)  This review also concludes, in effect, that the May 2008 surgery was both appropriate and successful.  Both this document and the March 2010 letter from F.M.B. should be reviewed by the examiner upon remand.

The Board's remand instructions include references to specific documents within VBMS, substantially to aid the examining physician in locating relevant documents since most of these relevant documents are mislabeled within VMBS.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding records pertaining to the Veteran's right shoulder disability and care including surgical interventions for that disability both at VA facilities and privately.  This should including any unobtained records from the Asheville VAMC, and from any contracted health care providers.  

2.  Once the record is developed to the extent possible, the Veteran should be afforded an examination by a qualified orthopedic surgeon or other VA physician qualified for the following: (a) determining the nature and progression of the Veteran's the right shoulder disability before and after the VA surgeries performed for repair of the right rotator cuff tear, (b) determining whether those procedures were proper, and (c) determining whether they were adequately performed.  This should be conducted by a physician other than any who previously performed surgery or otherwise treated the Veteran, to avoid a conflict of interest.  The examiner should be provided the instructions contained within this remand, including the listed locations within VBMS of some of the specific relevant records to be reviewed by the examiner.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests or studies should be performed. 

Based on the review of the evidence and the examination results, the examiner should state a medical opinion as to whether the VA surgeons in May 2008 and August 2009 negligently performed surgery on the right shoulder for repair of the Veteran's rotator cuff tear, whether the care afforded the Veteran for his right shoulder was otherwise negligent, whether VA providers negligently failed to provide treatment that was medically indicated to repair the rotator cuff tear, correct outcomes of prior repairs, and otherwise to obtain good outcomes for preserving or improving functional use of the shoulder, and whether VA negligence resulted in additional disability.  

The examiner should also state an opinion as to whether any additional right shoulder disability resulting from VA treatment was due to an event not reasonably foreseeable.  

In addition, the examiner should indicate whether the VA surgical procedures in August 2009 were rendered without the Veteran's informed consent, to include consideration of whether the evidence indicates that the Veteran was informed that a tendon transfer graft procedure would be performed but this was not done, and whether this change of course, if present during that operation was not medically indicated and amounted to negligence either in the performance of the procedure or in the failure to adequately inform of that possible course of procedure during that surgery.  (Operative reports for both the May 2008 and August 2009 VA surgeries are contained within the VMBS record titled "Medical Treatment Record - Government Facility" with a VBMS receipt date of 12/10/2009.) 

The examiner should review the "Tort Claim Information System Provider Information and Peer Review" form completed by a peer-reviewing orthopedic surgeon in March 2010.  (See VMBS record erroneously titled "Medical Treatment record - Non-Government Facility" with a VBMS receipt date of 03/17/2010.)

The examiner also should review a March 2010 letter from F.M.B., M.D., a surgeon at the VA Medical Center (VAMC) in Asheville, North Carolina, who participated in the initial surgery in May 2008, addressing VA care provided.  (See VBMS record erroneously titled "Medical Treatment Record - Non-Governmental Facility" with a VBMS receipt date of 05/24/2010.) 

The examiner should also consider the impact, if any, of the surgery performed privately in October 2008.  The examiner should also consider that the record reflects that the Veteran fell and re-tore his shoulder on August 24, 2009.  (See VBMS record titled "Congressionals" with a VBMS receipt date of 06/11/2014 and the subject heading, "Evidence submitted from vet via Congressman Meadows' office," containing a December 2009 treatment record of R.B.J., M.D., of Park Ridge Hospital.)

Regarding the Veteran's assertions of pain associated with his right shoulder, the examiner is advised to note the Veteran's history of pain difficulties associated with the shoulder, his assessed low pain threshold overlying real shoulder pathology, and more recently opiate dependency and polysubstance abuse, all as reflected in recent VA treatment records.  (See VBMS records titled "Medical Treatment Record - Government Facility" with a VBMS receipt date of 06/06/2011, and first and second VBMS records titled "Medical Treatment record - Government Facility" both with a VBMS receipt date of 12/08/2009.)

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



